Citation Nr: 0938053	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-21 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for discoloration of 
both feet with residual paresthesia, due to cold exposure.

2.  Entitlement to service connection for discoloration of 
both feet with residual paresthesia, due to cold exposure.

3.  Entitlement to service connection for discoloration of 
the upper extremities, due to cold exposure.

4.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
posttraumatic stress disorder, or as due to cold exposure.

5.  Entitlement to service connection for tinnitus, to 
include as due to service-connected hearing loss.

6.  Entitlement to an increased rating for service-connected 
hearing loss, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently rated 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issues of entitlement to service connection for 
discoloration of both feet with residual paresthesia, due to 
cold exposure, entitlement to service connection for 
discoloration of the upper extremities, due to cold exposure, 
entitlement to service connection for arteriosclerotic heart 
disease, to include as secondary to service-connected PTSD, 
or as due to cold exposure, entitlement to service connection 
for tinnitus, to include as secondary to service-connected 
hearing loss, entitlement to an increased rating for service-
connected hearing loss, and entitlement to an increased 
rating for service-connected PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The claim for service connection for discoloration of 
both feet with residual paresthesia, due to cold exposure, 
was originally denied by the RO in October 1998.  The Veteran 
was notified in writing of the decision, but he did not 
initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's discoloration of 
both feet with residual paresthesia, due to cold exposure, 
received since the October 1998 RO decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1998 decision that denied service 
connection for discoloration of both feet with residual 
paresthesia, due to cold exposure, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the October 1998 rating decision 
is new and material, and the Veteran's claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Discoloration of 
Both feet with Residual Paresthesia, Due to Cold Exposure

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for discoloration of both feet with 
residual paresthesia, due to cold exposure, was first denied 
in a rating decision of October 1998.  The Veteran was 
notified of his right to appeal that decision in December 
1998.  The Veteran did not file a timely notice of 
disagreement and subsequently, the October 1998 rating 
decision became final when the Veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection may only be opened if new and material 
evidence is submitted.  

In this instance, since the October 1998 decision denied the 
claim on the basis that there was no evidence that this 
condition was incurred during service, the Board finds that 
new and material evidence would consist of evidence 
supporting the Veteran's claim that he suffered discoloration 
of both feet with residual paresthesia, due to cold exposure, 
during service.

Evidence received since the October 1998 rating decision 
consists of treatment records and other documents.  
Specifically, the Veteran has submitted lay statements that 
indicate he experiences numbness to his lower extremities 
ever since being exposed to below freezing temperatures 
during the Korean Conflict.

The Board notes that based on his DD-214, the Veteran is a 
combat Veteran.  By statute, when the record demonstrates 
that a Veteran engaged in combat with enemy forces, then VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 
1154(b).  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
Id.

Furthermore, the Veteran's service treatment records could 
not be located.  The Board has a heightened duty to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  
Ussery v. Brown, 8 Vet. App. 64 (1995).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection is 
reopened.

The Board has reopened the claim of service connection for 
discoloration of both feet with residual paresthesia, due to 
cold exposure, and is remanding the claim, as will be 
discussed subsequently.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for discoloration 
of both feet with residual paresthesia, due to cold exposure; 
to this extent, the appeal is granted.


REMAND

The claim of service connection for discoloration of both 
feet with residual paresthesia, due to cold exposure, has 
been reopened.  In light of the evidence presented, 
additional information is necessary.  

The duty to assist has not been met.  VA has a duty to assist 
a claimant in obtaining evidence; such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  The Veteran has not yet been 
afforded a VA examination for this disability.  Therefore, a 
remand is required in order to afford the Veteran a VA 
examination and to obtain a nexus opinion with rationale to 
determine the likelihood that the Veteran's discoloration of 
both feet with residual paresthesia is a result of cold 
exposure during service.  

The Veteran is also seeking entitlement to service connection 
for discoloration of the upper extremities, due to cold 
exposure.  He must be afforded a VA examination and a nexus 
opinion must be obtained for this disability as well.

The Veteran asserts that his arteriosclerotic heart disease 
is a result of cold exposure during the Korean Conflict, and 
that it is secondary to his PTSD.  The Veteran should be 
afforded a VA examination to determine if his 
arteriosclerotic heart disease is due to cold exposure, or 
that it is proximately due to or aggravated by his PTSD.

The Veteran asserts he suffers from tinnitus that is due to 
his service-connected hearing loss.  He states he was exposed 
to acoustic trauma from machine guns during the Korean 
Conflict.  Although the Veteran was afforded a VA examination 
in November 2004, the examiner did not opine whether the 
Veteran's tinnitus is secondary to his hearing loss.  As 
such, a VA examination and opinion should be obtained.

The Veteran also asserts that his service-connected hearing 
loss and service-connected PTSD have increased in severity 
since his last VA examinations in 2004.  A remand is 
necessary in order to determine the current level of severity 
of the Veteran's PTSD and hearing loss.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a Veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (finding a Veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity).  In addition, the VA examiner for the 
November 2004 hearing loss examination did not comment on the 
functional effects caused by the hearing disability.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  VA examinations are necessary 
to provide thorough assessments of the Veteran's current 
level of functioning due to his PTSD and hearing loss.  

Finally, records indicate the Veteran is receiving Social 
Security disability benefits.  These records, along with any 
updated treatment records, should be obtained and associated 
with the claims folder.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims folder Social Security 
Administration records and any updated 
treatment records.  If no additional 
records are located, a written 
statement to that effect should be 
requested for incorporation into the 
record.

2.  Afford the Veteran a VA examination 
for discoloration of both feet with 
residual paresthesia and discoloration 
of the upper extremities, due to cold 
exposure.  The claims folder should be 
made available to the examiner for 
review.  The examination should include 
any tests or diagnostic procedures felt 
to be appropriate for the claim.  

For each disability (upper and lower 
extremities) the examiner should review 
all pertinent records associated with 
the claims file and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
disability had its onset during 
service, or was due to or aggravated by 
cold exposure during service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  Afford the Veteran a VA examination 
for arteriosclerotic heart disease, to 
include as due to cold exposure, or as 
secondary to PTSD.  The claims folder 
should be made available to the 
examiner for review.  The examination 
should include any tests or diagnostic 
procedures felt to be appropriate for 
the claim.  

The examiner should review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent):

that arteriosclerotic heart 
disease had its onset during 
service, or was due to or 
aggravated by cold exposure 
during service; or

that the Veteran's 
arteriosclerotic heart disease 
is proximately due to or 
aggravated by his PTSD.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.



4.  Afford the Veteran a VA examination 
for tinnitus.  The claims folder should 
be made available to the examiner for 
review.  The examination should include 
any tests or diagnostic procedures felt 
to be appropriate for the claim.  

The examiner should review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's tinnitus had its onset during 
service, or is proximately due to or 
aggravated by his service-connected 
hearing loss.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

5.  Afford the Veteran a VA audiology 
examination to determine the current 
severity and all manifestations of his 
bilateral hearing loss and the 
functional effects caused by that loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examination report must fully 
describe the functional impairment and 
effects caused by the hearing 
disability.  Any opinion offered must 
be supported by a clear rationale.  A 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
The claims file, must be made available 
to the examiner for review.

6.  Schedule the Veteran for a VA 
examination with a psychologist or 
psychiatrist in order to determine the 
current severity of his PTSD.  The 
examiner should identify and completely 
describe all current symptomatology.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of the General Rating 
Formula for Mental Disorders, 38 C.F.R. 
§ 4.130.  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

7.  After all of the above actions have 
been completed, readjudicate his 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


